Title: To John Adams from James McHenry, 13 June 1798
From: McHenry, James
To: Adams, John



Sir.
New York 13 June 1798.

I arrived here yesterday about 7 O’clock a.m. and after breakfasting visited GovernorIsland Bedlow & Oyster Islands. I intended to have devoted to-day to the Narrows, the East and west bank and Sandy Hook, but have been prevented from executing my purpose by the rain. I shall therefore occupy part of t-day in preparing some questions for the consideration of the New York military committee, and if the weather permits in seeing some of the inhabitants.
I find every thing too languid for the conjuncture. I have spoken freely to those I thought could render service, and to some of the young City militia. The latter had no disposition to offer as volunteers under the late law. I hope however to be able to remove their objections before I leave town.
With the most sincere respect and attachment I am Sir /  Your most obt. & hble. st.

James McHenry